Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Anngharaad Reid Paralegal (860) 580-2835 Fax: (860) 580-4844 anngharaad.reid@us.ing.com May 5, 2009 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: ING Life Insurance and Annuity Company Variable Life Account B Prospectus Title: ING Variable Annuity File Nos.: 333-56297 and 811-02512 Rule 497(j) Filing Ladies and Gentlemen: On behalf of ING Life Insurance and Annuity Company and its Variable Annuity Account B, we hereby certify pursuant to Rule 497(j) of the Securities Act of 1933, as amended, that: The form of Prospectus, Prospectus Supplement and Statement of Additional Information that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post- effective amendment to the above-referenced Registration Statement; and The text of the most recent post-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on April 29, 2009. If you have any questions regarding this submission, please call the undersigned at 860-580-2835. Sincerely, /s/ Anngharaad S. Reid Anngharaad S. Reid Windsor Site ING North America Insurance Corporation One Orange Way, C1S Windsor, CT 06095-4774
